Case 1:19-cv-00276-PLM-RSK ECF No. 16-12, PageID.596 Filed 08/20/19 Page 1 of 2




                              Exhibit 11
         E-Mail from Beth Werking to David Werking of 11/14/15
  Case 1:19-cv-00276-PLM-RSK ECF No. 16-12, PageID.597 Filed 08/20/19 Page 2 of 2


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: your next chapter
   Date:   January 23, 2019 at 6:33 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       From: David Werking <omik2omik2@hotmail.com>
       Sent: Saturday, November 14, 2015 2:17 PM
       To: beth werking
       Subject: RE: your next chapter
       Why does "next chapter" remind me so much of "final chapter"?
       The cats weren't that bad..they just need a good shearing.
       If it comes to it, I would definitely be willing to purchase my own and Elsie's groceries. I don't know how much you can fleece me for. :
       ( I feel like Auri living in the underthing right now. I am scared of the world and happy at the prospect of soap. Who knows what kind of
       justice I'm going to get from courts these days? What happens if SHE decides to litigate? Please know that I do try to stay positive, but
       I do have to take things a step at a time.
        I'm sorry I don't just snap through things as quickly as you'd like or expect.


       Date: Sat, 14 Nov 2015 13:00:53 +0000
       From: bewerking@yahoo.com
       To: omik2omik2@hotmail.com
       Subject: re: your next chapter

       I do miss you so much. I miss your hugs, your humor and our conversations. You are welcome to join me at
       Smeengehaus where we can enjoy a fire in the fireplace together through the winter. I really do love it here. There
       is a lot to do to make it our home, but it is coming along. Next project involves paint and new flooring
       downstairs.

       Since that means the downstairs "apartment" is going to be used for misc. storage for awhile, you could have the
       spare bedroom. If the cats are too much to deal with, I could be scouting for an apartment nearby. With a realtor
       for a brother-in-law, I am sure we could find something for you.

       David, know that dad and I want to help you start the next chapter of your life. I can make myself available to
       drive you to job interviews or to work. It is an offer--just think about it okay?

       I know it takes you very far from Elsie but we would sure love to get better acquainted with her and have her
       come to visit.

       Dad forwarded his messages to me so let me chime in on that. Since I am on a better stringent budget myself now
       since retirement, it would certainly help if you could contribute a set amount each month toward household
       expenses. That could include groceries or not. In other words, you could stock the downstairs refrigerator and
       shelves with your food or we could do this together. and you'd have to eat my cooking.

       There are other considerations for you moving forward. I will do all I can to help you with these things. I am your
       mom, now and always!
